Exhibit 10.1

GENERAL RELEASE AND WAIVER

1. Termination Date. Mary Amicucci (“Employee”) acknowledges and agrees that
Employee’s employment with Barnes & Noble, Inc. (the “Company “) has ended
effective September 29, 2017 (the “Separation Date”). This General Release and
Waiver (the “Release”) is made and entered into by and between Employee, on
his/her behalf and on behalf of his/her heirs, executors, administrators,
agents, representatives, successors and assigns (collectively, “Releasors”) and
the Company, its parents, affiliates and subsidiaries, and each of their current
and former officers, directors, shareholders, trustees, agents, representatives,
attorneys and employees, and the heirs, executors, receivers, administrators,
agents, representatives, successors and assigns of all of the foregoing
individually and in their business capacities, and their employee benefit plans
and programs and their administrators and fiduciaries (collectively,
‘‘Releasees”).

2. (a) Separation Payment. Employee agrees that, after Employee’s delivery to
the Company of this fully executed and notarized Release as set forth below and
the expiration of the Revocation Period (defined below), Employee shall accept
from the Company, and on behalf of the Company and each Releasee the gross
amount of $656,250 payable over 65 weeks in accordance with the Company’s normal
pay practices (“ Separation Period”), less lawful deductions and withholdings.
This amount plus the employer’s subsidized COBRA payment in section 2(c) below
constitute the “Separation Payment.”

(b) Final Compensation. Employee acknowledges and agrees that (i) the Separation
Payment is adequate consideration for all the terms of this Release and does not
include any benefit, monetary or otherwise, which was earned or accrued or to
which Employee was already entitled without signing this Release: and (ii) any
monetary or other benefits which, prior to the execution of this Release,
Employee may have earned or accrued or to which Employee may have been entitled,
have been paid or will be paid in accordance with the Benefits Attachment
attached hereto and incorporated herein by reference. Employee also acknowledges
that, prior to or contemporaneous with Employee’s execution of this Release,
Employee received all wages and other payments, including accrued vacation pay
and bonuses if any, that were owed to Employee from the Company or any Releasee.
Employee understands that he/she will receive any payment for wages owed to
him/her upon termination regardless of whether he/she signs this Release.

(c) COBRA. Employee, on behalf of Employee and Employee’s spouse and dependents,
as applicable, may elect to continue medical and dental benefits pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), (a
“COBRA Election”). If Employee makes a timely and proper COBRA Election, the
Company will subsidize the premium rate for medical and dental coverage for the
Separation Period in the same manner as if Employee were an active employee of
the Company. At the end of such period, if Employee and/or Employee’s spouse and
dependents, as applicable, remain on COBRA, Employee will be responsible for
paying the full monthly COBRA premiums.

(d) Outplacement. The Company will provide transition services through RiseSmart
for three months.

(e) Medicare. Employee affirms and warrants that Employee has informed the
Company Benefits Department in writing if Employee (i) is a Medicare
beneficiary; (ii) is currently receiving, has received in the past, or is
eligible for benefits from Medicare; or (iii) has applied for or sought benefits
from Medicare. Employee agrees to indemnify and hold the Company harmless for
any penalties or liability, including interest, that may be asserted against the
Company pursuant to Section 111 of the Medicare, Medicaid, and SCHIP Extension
Act of 2007, 42 U.S.C. § 1395y(b)(8), as a result of the payments and benefits
described in section 2 of this Release.

THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS YOU MAY HAVE AGAINST EVERY RELEASEE AS SET FORTH BELOW. BEFORE
YOU SIGN THIS RELEASE, YOU MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT
YOU UNDERSTAND IT FULLY.

3. (a) General Release. In consideration of Employee’s receipt and acceptance of
the Separation Payment from the Company on behalf of the Company and each
Releasee, Employee on Employee’s behalf and on behalf of each Releasor, hereby
irrevocably and generally releases the Company and each Releasee, and hereby
waives and/or settles, except as expressly provided in this Release, any and all

 

1



--------------------------------------------------------------------------------

claims, actions, causes of action, suits, debts, dues, sums of money, accounts,
controversies, agreements, promises, damages, judgments, executions, contracts,
losses, expenses, obligations, or any liability of any nature, kind and
description, whether in law, equity or otherwise, whether or not now known or
ascertained, which currently do or may exist prior to the execution of this
Release (collectively “Claims”). Such Claims include, but are not limited to,
the following: (i) claims arising from or relating to Employee’s employment with
the Company, including, but not limited to, claims for unpaid wages, front pay,
back pay, bonuses, incentive pay, vacation pay, benefits, attorneys’ fees,
breach or interference with contract (express or implied, written or oral),
breach of the covenant of good faith and fair dealing, fraud, defamation,
violation of public policy, infliction of emotional distress, misrepresentation,
fraud, slander, libel, discrimination, retaliation, negligent
retention/supervision, tortuous or harassing conduct, infliction of negligent or
intentional emotional distress, assault/battery, wrongful dismissal, or
termination of employment, damages including without limitation punitive or
compensatory damages, attorneys’ fees, expenses, costs, injunctive or equitable
relief; and (ii) claims arising under any applicable foreign, federal, state,
local or other statutes, orders, laws, ordinances, regulations or the like, or
case law, including, but not limited to, the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Civil Rights Acts of 1866 and 1871, the Age
Discrimination In Employment Act of 1967, as amended (“ADEA”) (Including, but
not limited to, the Older Workers Benefit Protection Act (“OWBPA”)), the
Americans with Disabilities Act of 1990, the Family Medical Leave Act of 1993,
the Employee Retirement Income Security Act of 1974 (“ERISA”), the Immigration
Reform and Control Act, the Fair Credit Reporting Act, the Genetic Information
Nondiscrimination Act, the Worker Adjustment and Retraining Notification Act,
the Vietnam Era Veterans’ Readjustment Assistance Act, the Equal Pay Act, the
New York Labor Law, the New York State Executive Law, the New York
Administrative Code, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the Massachusetts Wage Payment Statute,
G.L. c. 149, §§ 148, 148A, 148B, 149, 150, 150A-150C, 151, 152, 152A, et seq.,
the Massachusetts Wage and Hour laws, G.L. c. 151§1A et seq., Minnesota Human
Rights Act, West Virginia Human Rights Act, and all amendments of each of the
foregoing laws.

(b) Exclusion from General Release. Employee and the Company acknowledge that
nothing in this Release shall be deemed a release or waiver by Employee of
Claims Employee may have against Releasees for or based on (i) any benefit
entitlements vested as of the Separation Date, pursuant to the written terms of
any applicable employee benefit plan governed by ERISA; (ii) workers’
compensation (but claims for retaliation for exercising workers’ compensation
rights are waived); (iii) unemployment insurance benefits; (iv) vested benefits
under the Company’s 401(k) plan; and (v) any claims that, under applicable law,
are not waivable.

(c) Governmental Agencies. Nothing in or about this Release prohibits Employee
from: (i) filing and, as provided for under Section 21F of the Securities
Exchange Act of 1934, maintaining the confidentiality of a claim with a
government agency that is responsible for enforcing a law; (ii) providing
Confidential Information (as defined in Paragraph 8(a)) to the extent required
by law or legal process or permitted by Section 21F of the Securities Exchange
Act of 1934; (iii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding; or (iv) receiving an award for
information provided to any government agency that is responsible for enforcing
the law.

(d) Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Employee waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in which any Releasee is a party.

4. No Pending Claims. Employee represents and warrants that Employee has not
filed, caused to be filed, is presently a party to or commenced any complaints,
grievances, charges, claims, actions or proceedings of any kind against any
Releasee with any federal, state or local court or any administrative,
regulatory or arbitration agency or body. Notwithstanding the above, Employee
agrees that he/she shall dismiss any of the foregoing that have been filed.
Except for Employee’s right to bring a proceeding pursuant to the OWBPA to
challenge the validity of the release of claims pursuant to the ADEA, and
otherwise as provided herein or permitted by law, Employee agrees not to
commence, maintain, prosecute or participate as a party in any action or
proceeding in any court or arbitration forum against the Company or any other
Releasee with respect to any act, omission, transaction or occurrence up to and
including the date of the execution of this Release. Employee further agrees not
to instigate, encourage, assist or participate in any court action or
arbitration proceeding commenced by any other person (except a government
agency) against the Company, or any other Releasee. In the event any government

 

2



--------------------------------------------------------------------------------

agency seeks to obtain any relief on behalf of Employee with regard to any claim
released and waived by section 3(a) of this Release, Employee covenants not to
accept, recover or receive any monetary relief or award that may arise out of or
in connection with any such proceeding.

5. Affirmations. Employee affirms that Employee has been paid and/or has
received all compensation, wages, bonuses, commissions, and/or benefits which
are due and payable as of the date Employee signs this Release. Employee also
affirms that Employee has been granted any leave to which Employee was entitled
under the Family and Medical Leave Act or related state or local leave or
disability accommodation laws. In addition, Employee affirms that Employee has
no known workplace injuries or occupational diseases. Employee further affirms
that Employee has not been retaliated against for reporting any allegations of
wrongdoing by the Company or its officers, including any allegations of
corporate fraud.

6. Nonadmission. This Release and any payments or benefits made hereunder are
not intended to be, shall not be construed as, and are not an admission or
concession by any Releasee of any liability, wrongdoing or illegal or actionable
acts or omissions. Employee hereby affirms that no Releasee has made any written
or oral statements, suggestions or representations, either directly or
impliedly, of any liability, wrongdoing or illegal or actionable acts or
omissions by any Releasee.

7. Employment Inquiries. Employee shall direct all requests and inquiries
concerning Employee’s possible employment by prospective employers to the HR
Service Center at 1-800-799-5335 which will comply with the Company’s neutral
reference policy.

8. (a) Confidential Information and Materials. Employee hereby acknowledges that
during Employee’s employment, Employee may have acquired proprietary, private
and/or otherwise confidential information (“Confidential Information,” as
defined and described in this paragraph). Confidential Information shall mean
all non-public information in any form or media that the Employee received,
obtained or had access to during the course of or by virtue of his/her
employment with the Company, including, but not limited to. information which
constitutes, relates or refers to (i) the Company or any Releasee; (ii) any
current or former employee of the Company or any Releasee; (iii) any person or
entity with whom or which the Company or any Releasee transacted business during
Employee’s employment; (iv) any person or entity with respect to whom or which
the Company or any Releasee acquired any non-public information; (v) any aspect
of the operation of the business of the Company or any Releasee, including
without limitation, all financial, operational and statistical information;
(vi) any information or documents provided or produced in any litigation or
other legal proceedings; (vii) any information protected or governed by any
other confidentiality agreement or stipulation; and (viii) any information
protected or governed by the attorney-client privilege, work-product doctrine or
any similar privilege or immunity.

(b) Nondisclosure. Employee hereby represents and agrees that upon execution of
this Release (i) Employee has returned to the Company, and has not retained any
copies of, all documents, records or materials of any kind in any form or media,
which contain, relate to or refer to any Confidential Information (“Confidential
Materials”); and (ii) Employee has not disclosed any Confidential Information or
Confidential Materials to any person or entity outside the scope of Employee’s
job with the Company without the express authorization of an authorized officer
of the Company. Employee further agrees that in consideration of the Company’s
agreement to deliver the Separation Payment pursuant to the terms of this
Release, Employee and/or any Releasor shall not disclose or use for any purpose
any Confidential Information or Confidential Materials, in any manner directly
or indirectly, except as may be required by law, permitted pursuant to written
authorization by the Company, or otherwise provided herein.

Employee further represents that Employee has not, and agrees that Employee
shall not, disclose orally or in writing, directly or indirectly, to any person
(other than to the members of Employee’s immediate family, Employee’s attorney,
financial advisor, and accountant, each of whom shall be directed by Employee
not to disclose such information), except as required by law: (i) the underlying
facts leading up to or the existence or terms of this Release; and (ii) the
amount of any payments or benefits made hereunder.

(c) Subpoenas/Request for Information. In the event that Employee and/or any
Releasor receives a subpoena or any other written or oral request for any
Confidential Information, Confidential Materials or any other information
concerning the Company or any Releasee, Employee shall, within two (2) business
days of the service or receipt of such subpoena or other request (i) notify the
Company, c/o

 

3



--------------------------------------------------------------------------------

Michelle Smith, Vice President, Human Resources or her successor in writing, by
email at msmith@bn.com and (ii) provide a copy of such subpoena or other request
if in writing, and/or disclose the nature of the request for information if
oral.

(d) Return of Company Property. Employee also represents and agrees that upon
the execution of this Release, Employee has returned to the Company all property
of the Company, including without limitation, any keys to the offices or
properties of the Company, and Company identification cards, computers,
Blackberries, cellular telephones or other equipment. Employee affirms that
Employee is in possession of all of Employee’s property that Employee had at the
Company’s premises and that the Company is not in possession of any of
Employee’s property.

(e) Enforceability. Employee acknowledges that the scope of the promises and
covenants in this Release is reasonable in light of its narrow focus and the
legitimate interests of the Company to be protected. Employee agrees that if any
part of Employee’s foregoing covenants or the duration thereof is deemed too
restrictive by a court of competent jurisdiction, the court may alter the
covenants and/or duration to make the same reasonable under the circumstances,
and Employee acknowledges that Employee shall be bound thereby. If any promises
or covenants contained in the foregoing paragraphs are determined to be illegal,
invalid or unenforceable, then, in the Company’s sole discretion and to the
extent permitted by law, it can decide whether to invalidate the remainder of
the Release, including whether to continue to pay Employee any remaining portion
of the Separation Payment or other benefits, and/or require Employee to repay
any or all of the Separation Payment received.

9. Nondisparagement. Employee represents and agrees that he/she shall not make
any oral, written or electronic negative, disparaging or adverse statements or
representations of or concerning the Company or any Releasee. Employee further
represents and agrees that Employee has not and will not engage in any conduct
or take any actions whatsoever to cause or influence any person or entity,
including, but not limited to, any past, present or prospective employee of the
Company, to initiate oral, written or electronic negative, disparaging or
adverse statements or representations of or concerning the Company or any
Releasee.

10. Restrictive Covenants. In further consideration of the Company’s agreement
to pay the Separation Payment pursuant to the terms of this Release, Employee
agrees that. during the Separation Period, Employee will not, without the prior
written consent of the Company:

(a) Solicit, recruit, employ or retain, or induce or cause any other person or
entity to solicit, recruit, employ or retain, any person who is employed or
retained by the Company or any of its subsidiaries or affiliates, or who was
employed or retained by the Company or any of its subsidiaries or affiliates at
any time within one year prior to the Separation Date.

(b) Become employed or retained by any of the following entities or any of their
parents, subsidiaries or affiliates: Books-A-Million and Amazon.com.

11. No Future Employment. Employee hereby waives any right to, and agrees not to
seek reinstatement or employment of any kind with the Company, its parents,
subsidiaries, or any entity that controls or is under common control with any of
the foregoing entities. “Control”, for this purpose means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise. The existence of this Release shall be a
valid, non-discriminatory basis for any Releasee to reject any such application
or, in the event Employee obtains such employment or other relationship with any
Releasee, for that Releasee to terminate such employment or other relationship.

12. Breach of Release. The covenants, representations and acknowledgments made
by Employee in this Release shall survive the execution of the Release and the
delivery of any installment of the Separation Payment. The Company or any
Releasee shall be excused and released from any obligation to make any part of
the Separation Payment or provide any other benefits contained in the Release to
the extent permitted by law in the event that (i) Employee has made a material
misstatement in or commits any material breach of the terms, conditions or
covenants in this Release (in which case Employee or Releasor shall also be
liable for any damages suffered by the Company or any Releasee by reason of such
breach or misstatement, including, but not limited to, attorneys’ fees); (ii)
any part of this Release is determined to be illegal, Invalid or unenforceable;
or (iii) Employee or Releasor claims in any forum that the Release is illegal,
invalid or unenforceable. Employee understands and acknowledges that if he/she
breaches this Release, Employee’s release and waiver of claims contained in this
Release remain in full force and effect.

 

4



--------------------------------------------------------------------------------

13. Liquidated Damages. Employee and the Company agree that it would be
impossible or extremely difficult to ascertain the amount of actual damages
caused by Employee’s breach of the confidentiality and nondisparagement
provisions in this Release. Therefore, Employee agrees to pay the Company
liquidated damages equal to 50% of the separation payment for a breach of those
sections. Employee and the Company further acknowledge that these liquidated
damages are not intended to be a penalty, but are instead the parties’ estimate
of damages to be incurred by the Company in the event of Employee’s breach and
that the damages are reasonable in light of and proportionate to the anticipated
harm caused by the related breach. The Company’s election to seek an award of
these liquidated damages shall not in any way limit its right to seek injunctive
relief in addition to liquidated damages or to seek other remedies for breach of
other provisions of this Release.

14. Entire Agreement. This Release constitutes the sole and complete
understanding and agreement between the Releasee and Releasors with respect to
the matters set forth herein and there are no other agreements or
understandings, whether written or oral and whether made contemporaneously or
otherwise (other than any confidentiality, non-competition, and/or other
restrictive covenant agreement that previously may have been entered into, the
terms of which will survive execution of this Release). No term, condition,
covenant, representation or acknowledgment contained in this Release may be
amended unless made in writing and signed by the Employee and the Company or its
successors or assigns.

15. Governing Law. The validity, performance and enforceability of this Release
shall be determined and governed by the laws of the State of New York, without
regard to its conflict of law principles. The exclusive forum for any action
concerning this Release or the transactions contemplated hereby shall be in a
court of competent jurisdiction in New York County with respect to a state
court, or the United States District Court for the Southern District of New
York, with respect to a federal court. EMPLOYEE HEREBY CONSENTS TO THE EXERCISE
OF JURISDICTION OF THE COURT IN THE EXCLUSIVE FORUM SET FORTH IN THIS RELEASE
AND WAIVES ANY RIGHT EMPLOYEE MAY HAVE TO CHALLENGE OR CONTEST THE REMOVAL AT
ANYTIME BY THE COMPANY TO FEDERAL COURT OF ANY ACTION EMPLOYEE MAY BRING AGAINST
IT IN STATE COURT. EMPLOYEE AND THE COMPANY MUTUALLY WAIVE THEIR RIGHT TO TRIAL
BY JURY IN ANY ACTION CONCERNING THIS RELEASE OR EMPLOYEE’S EMPLOYMENT IN
GENERAL.

16. Interpretation of Terms. The rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in interpreting this Release. The language of all parts of this Release shall in
all cases be construed as a whole, according to its plain meaning, and not
strictly for or against any of the parties. The parties intend for this Release
to be construed or limited in conformity with all applicable laws.

17. Severability. Should any provision of this Release be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Release in full
force and effect.

 

5



--------------------------------------------------------------------------------

18. Revocation. By executing this Release, Employee acknowledges and agrees that
(i) Employee is hereby advised by the Company to consult with an attorney
regarding the terms of and before executing this Release; (ii) the offer set
forth in this Release remains open for twenty-one (21) calendar days, during
which time the Employee may review, consult with Employee’s counsel and consider
whether to sign the Release; (iii) the Release is written in a manner
understandable by Employee; and (iv) Employee has been advised that Employee has
seven calendar (7) days following execution of this Release to revoke it
(“Revocation Period”). Should Employee return the executed Release in less than
twenty-one (21) calendar days, Employee agrees that he/she does so knowingly and
voluntarily. This Release will not be effective or enforceable, and the
Separation Payment shall not be paid or delivered by the Company, until Employee
signs the Release and the Revocation Period has expired. If Employee elects to
revoke the Release, revocation shall be made by delivering a written notice of
revocation to:

Michelle Smith

Vice President, Human Resources

Barnes & Noble Inc.

122 Fifth Avenue

New York, NY 10011

19. Voluntary Agreement. Employee agrees and acknowledges that (i) Employee has
had an adequate opportunity to review this Release and all of its terms, and to
be represented by counsel; (ii) Employee understands all of the terms of this
Release, which are fair, reasonable and are not the result of any fraud, duress,
coercion, pressure or undue influence exercised by or on behalf of any Releasee;
and (iii) Employee has agreed to and/or entered into this Release and all of the
terms hereof, knowingly, freely and voluntarily.

20. Section 409A of the Code. It is intended that the provisions of this Release
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (collectively, “Section 409A”), and all
provisions of this Release shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A.

(a) For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

(b) Except as specifically permitted by Section 409A or as otherwise
specifically set forth in this Release, the benefits and reimbursements provided
to Employee under this Release during any calendar year shall not affect the
benefits and reimbursements to be provided to Employee in any other calendar
year, and the right to such benefits and reimbursements cannot be liquidated or
exchanged for any other benefit and shall be provided in accordance with Treas.
Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto. Further, reimbursement
payments shall be made to Employee as soon as practicable following the date
that the applicable expense is incurred, but in no event later than the last day
of the calendar year following the calendar year in which the underlying expense
is incurred.

(c) If, at the time of Employee’s separation from service (within the meaning of
Section 409A), (i) Employee shall be a “specified employee” (within the meaning
of Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under this Release or any other plan, policy, arrangement
or agreement of or with the Company constitutes deferred compensation (within
the meaning of Section 409A of the Code) the payment of which is required to be
delayed pursuant to the six month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
any such amount on the otherwise scheduled payment date but shall instead
accumulate such amount and pay it, without interest, on the earlier of the first
day of the seventh month following such separation from service or Employee’s
death.

(d) In the event that either Employee or the Company determine that any
provision of this Release does not comply with Section 409A, Employee and the
Company shall work together in good faith to amend this Release or make any
necessary corrections in order to comply with Section 409A. In any case,
Employee shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on Employee or for Employee’s account in
connection with this Release (including any taxes and penalties under
Section 409A), and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold Employee harmless from any or all of
such taxes or penalties. The Company makes no representations concerning the tax
consequences of this Release under Section 409A or any other Federal, state or
local tax law.

 

6



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO BY:

 

           LOGO [g466697snap1.jpg] Mary Amicucci

STATE OF NEW JERSEY          )

                                                       :    SS.:

COUNTY OF HUDSON              )

On the 28th day of September 2017 personally came Mary Amicucci and being known
to me to be the individual described in, and who executed the foregoing General
Release and Waiver, and duly acknowledged to me their signature above.

 

     LOGO [g466697snap2.jpg] Notary Public

Quentin S. Blue

Notary Public

New Jersey

My Commission Expires 10-16-2019

No. 24503-84

 

7